department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-119881-05 date date internal_revenue_service number release date index number ------------------ -------------------------------------------- ----------------- ----------------------------------- ------------- --------------------------------------- legend x -------------------- ----------------------- ------------ ------------------------- ---------------------- state d1 d2 dear ------------------ this letter responds to your letter dated date and related correspondence written on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file a form_8832 entity classification election electing under sec_301_7701-3 to treat x as an association_taxable_as_a_corporation and under sec_1362 of the internal_revenue_code to file a late form_2553 electing to treat x as an s_corporation facts the information submitted discloses that x was formed as a limited_liability_company under the laws of state on d1 x intended to be an s_corporation effective d2 but the elections form and form were not filed plr-119881-05 law and analysis sec_301_7701-3 provides that a business_entity not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that except as provided in sec_301_7701-3 relating to eligible entities existing prior to the effective date of this section unless the entity elects otherwise a domestic eligible_entity is classified as a partnership if it has two or more members and is disregarded as an entity separate from its owner if it has a single owner classified other than as provided under ' b by filing form_8832 entity classification election with the appropriate service_center under ' c iii this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed sec_301_7701-3 provides that an eligible_entity may elect to be under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if the election is made after the first two and one-half months of a corporation s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made plr-119881-05 sec_1362 provides that if no election is made pursuant to ' a or if made the election is made after the date prescribed for making such an election and the secretary determines there was reasonable_cause for the failure to timely make the election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that tax_year conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied as a result x is granted an extension of time of days from the date of this letter to make an entity classification election by filing a form_8832 effective d2 with the appropriate service_center a copy of this letter should be attached to the election a copy of this letter is attached for this purpose further we conclude that x will be recognized as an s_corporation effective d2 provided that x otherwise qualifies as a subchapter_s_corporation and within days from the date of this letter x submits a properly completed form_2553 with a copy of this letter attached to the relevant service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
